Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 03/01/2022.
Claims 1-2, 4-20 are currently pending.
As a result of the Amendment submitted 03/01/2022, claims 1-2, 4-20 are allowed. 
Allowable Subject Matter
Claims 1-2, 4-20 are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 02/25/2022, Claim(s) 1-2, 9-11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (U.S. Pub 2020/0019421 A1), Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S. Pub 2020/0019421 A1), as applied to claim 1, and further in view of Li (U.S. Pub 20200117611 A1).  The prior art of record, Sun and Li do not show, suggest, or teach the underlined features of, “... responding to the first request by at least applying a machine learning model trained to identify, based at least on the document, one of the plurality of blockchain platforms corresponding to the document, converting the document from a first format associated with the first document management system to a portable binary code format, and sending the document in the portable binary code format to the one of the plurality of blockchain platforms...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        /HAU H HOANG/Primary Examiner, Art Unit 2167